DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1–3, 5, and 8 are objected to because of the following informalities:
Claim 1 recites “a pair of shoulder portions extending from the central portion, one of the pairs of shoulders extending from each side of the central portion” (lns. 21–23). The passage does not quite make grammatical sense because clearly one pair of shoulder portions extends from the central portion, but the claim says “one of the pairs of shoulders extending from each side of the central portion,” as if one pair extended from each side of the central portion. Because the meaning from the first part of the cited passage is clear, this is better understood as a grammatical issue than an indefiniteness issue. The claim should be amended to recite “a pair of shoulder portions extending from the central portion, one shoulder of each of the pairs of shoulders extending from each side of the central portion
Claims 2, 3, 5, and 8 are objected to due to dependency upon or incorporation of an objected-to claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2016/0287015) in view of Nehushtan et al. (US Pub. 2015/0053096).
Claim 1: Kim discloses a grill pan (100) for a direct fired roast (para. 43, “direct-heat”) comprising:
a bottom surface of a grill pan main body wall (110); and
a side wall (120) extending upwards from the bottom surface in a curved shape (fig. 2), and
wherein the bottom surface of the grill pan main body comprises:
an oil collecting part concavely formed in the bottom surface of the grill pan main body along a lower end of the side wall (113a);
a plurality of lower ribs (112) surrounded by the oil collecting part, formed at an upper surface thereof with a first oil passage (112a) connected to the oil collecting part (para. 53), and spaced apart from each other at a predetermined interval (Dh2);
a plurality of upper ribs (111) located in a vertical direction above the lower ribs, surrounded by the oil collecting part (fig. 2), spaced apart from each other at a predetermined interval (Dh1), such that one edge of the upper rib overlaps with an inner portion of one lower rib (clearly visible in the close-up of fig. 2), and an opposite edge of the upper rib overlaps with an inner portion of another adjacent lower rib when viewed from a top (ibid.); and
a heat outlet formed between a lower portion of the upper rib and an upper portion of the lower rib to discharge heat (see the vertical gap between 111 and 112 in fig. 2), in which oil discharged from meat flows into the oil collecting part through the first oil passage (ascertainable from fig. 2 and para. 53),

Kim does not disclose its plurality of upper ribs formed at an upper surface thereof with a second oil passage connected to the oil collecting part, where oil discharged from the meat flows from the first oil passage and the second oil passage, wherein each upper rib comprises a central concave portion forming the second oil passage, and a pair of shoulder portions extending from the central portions of the lower and upper ribs, one should of each of the pairs of shoulders extending from each side of the central portion, and wherein shoulders of the upper ribs overlap shoulders of the lower ribs in the vertical direction.
However, Nehushtan shows a plurality of upper ribs (110) positioned above a plurality of lower ribs (120), said upper ribs formed at their upper surfaces with a second oil passage (110A). The advantage of this feature is that it provides more channels to manage oil flow.
Nehushtan does not disclose any single embodiment where each rib comprises a central concave portion forming one of the oil passages, and a pair of shoulder portions extending from the central portion of the ribs. However, besides the central concave portion being disclosed for the lower rib of Kim, both a central concave portion and a pair of shoulder portions are shown in Nehushtan with the central portion of type A shown in fig. 2a, and the shoulder portions at 116 of type C shown in fig. 2c, and more clearly shown in fig. 7 (passing over fig. 6 because of its convex bottom). One of ordinary skill in the art, when reviewing Nehushtan, would have understood that the central concave portion of type A effectively provides oil channel space, while the shoulder portions at 116 of type C engender drip management from the upper ribs to the lower ribs (see grease 20 and elements 117 and 119 shown in fig. 7 and discussed in para. 45). Furthermore, the shoulders or edge portions of Nehushtan’s upper ribs (including that of type C as used in fig. 5) overlap the shoulders or edge portions of the lower ribs in the vertical direction (see Δ in fig. 5, discussed in para. 39) which helps ensure that the oil does not fall from the upper rib level to between the lower ribs.

Claim 2: Kim discloses each of the first oil passage and the second oil passage having a gradient gradually lowed from a longitudinal center portion thereof toward the oil collecting part to allow the oil to flow into the oil collecting part (visible in figs. 3 and 6, and discussed in para. 54).
Claims 3 and 5: Kim discloses the meat being laid over a part of the upper ribs (the upper ribs 111 would receive meat placed thereon).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nehushtan and Ferguson (US Pat. 951,065).
Kim in view of Nehushtan renders obvious the grill pan of claim 1 (see above).
Kim does not disclose a dual-side grill pan for a direct fried roast, the dual-side grill pan comprising: a lower grill pan for a direct fried roast, having a structure of the grill pan according to claim 1; and an upper grill pan for a direct fried roast, having a structure of the grill pan according to claim 1, and coupled to the lower grill pan for the direct fried roast, wherein the dual-side grill pan is overturnable in use.
However, this sort of dual-side grill pan is already known in the arts. Ferguson discloses a lower grill pan (2) and an upper grill pan (1) coupled to the lower grill pan (see the coupling mechanism in figs. 4 and 5), wherein the dual-side grill pan is overturnable in use (pg. 1, lns. 14–16).
The advantage of this feature is that it allows the food to be turned using the pan alone.
.

Response to Arguments
Applicant’s arguments filed 24 May 2021 have been fully considered but they are not persuasive.
Applicant argues that neither Kim nor Nehushtan disclose the claimed combination of upper and lower ribs, each having concave portions and a pair of shoulders extending from sides of central portions (pgs. 6–7). Specifically, Applicant argues that Kim’s upper ribs do not have a central concave portion (which the Office grants), and Nehushtan’s cross-sections do not amount to both central concave portions as well as shoulder portions overlapping as claimed. While Applicant’s points regarding the references are fair, the Office nonetheless finds the claimed combination obvious in light of Kim and Nehushtan for reasons indicated in the modified rejection above.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761